DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-14, 18-25 are pending and examined below. This action is in response to the claims filed 10/24/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 10/24/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 10/24/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 10/24/22, regarding 35 U.S.C. § 102 rejections have been fully considered and are not found persuasive.  Applicant’s remarks, pages 8-9, assert the predicted interaction trajectories of Lan does not properly disclose a predictive heading “that is generated by “determining a direction of a vector from the current location of the VRU to a predicted terminal location of the VRU’s movements” as recited in claim 1”.  However as noted in the further citations to the amended material below, the predicted interaction trajectories are derived and calculated using state data where the state data 130 for each object can describe (e.g., for a given time, time period) an estimate of the object's: current and/or past location (also referred to as position); current and/or past speed/velocity; current and/or past acceleration; current and/or past heading; current and/or past orientation; size/footprint (e.g., as represented by a bounding shape); class (e.g., pedestrian class vs. vehicle class vs. bicycle class), the uncertainties associated therewith, and/or other state information where describing the individual functions of a trajectory and state data including orientation, heading, velocity, acceleration describe every iteration of a heading and vector therefore disclosing the predicted trajectory includes the predicted heading of the VRU and is generated by determining a direction of a vector from the current location to a predicted terminal location further defined by predicted locations including the destination at the other curb corresponding to the recited terminal location intersecting with the first environmental feature (Lan - ¶34-36, ¶54, ¶79-83 and Fig. 2).  A trajectory is known as the path or curvature of an object which includes a successive plot of directional components.  It is impossible to create or plot a trajectory without having a directional component and therefor a heading.  Therefor the rejections are maintained.

New claims are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-14, 18-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lan et al. (US 2019/0152490).

Regarding claims 1, 20, and 21, Lan discloses an object interaction prediction system including a method performed by a system of a memory and one or more computers, comprising (¶31): 
obtaining location data that identifies a current location of a vulnerable road user (VRU) detected within a vicinity of a vehicle traveling on a roadway (¶57 -  first object 202 corresponding to the recited VRU detected in surrounding environment corresponding to the recited within a vicinity of a traveling vehicle); 
obtaining environmental data that describes an environment of the VRU, wherein the environmental data identifies a plurality of environmental features in the environment of the VRU (¶19 and ¶57 - one or more geographic features of the geographic area (e.g., curbs, lane markings, sidewalks, etc.) are used to obtain state data 130 indicative of one or more current or past states of the first object 202 within the surrounding environment (e.g., as the first object 202 travels toward the travel way 204)); 
determining a nominal heading of the VRU (¶57 – initial trajectory includes nominal heading); 
generating a set of predictive inputs that indicate, for each of at least a subset of the plurality of environmental features, a physical relationship between the VRU and the environmental feature, wherein the physical relationship is determined with respect to the nominal heading of the VRU and the current location of the VRU (¶57 - determine the initial predicted trajectory 206 of the first object 202 based at least in part on the state data 130 indicative of the one or more current or past states of the first object 202 within the surrounding environment such as the first object 202 travels toward the travel way); and 
processing the set of predictive inputs with a heading estimation model to generate a predicted heading of the VRU (¶63 - predicted interaction trajectories corresponding to the recited predicted heading including variation corresponding to the recited predicted heading),
wherein the predicted heading is generated by determining a direction of a vector from the current location of the VRU to a predicted terminal location of the VRU's movements (¶54 and ¶79-83 - determine a motion plan for the vehicle corresponding to the recited plan a movement of the vehicle in response to the predicted interaction trajectories where predicted interaction trajectories are derived and calculated using state data where the state data 130 for each object can describe (e.g., for a given time, time period) an estimate of the object's: current and/or past location (also referred to as position); current and/or past speed/velocity; current and/or past acceleration; current and/or past heading; current and/or past orientation; size/footprint (e.g., as represented by a bounding shape); class (e.g., pedestrian class vs. vehicle class vs. bicycle class), the uncertainties associated therewith, and/or other state information where describing the individual functions of a trajectory and state data including orientation, heading, velocity, acceleration describe every iteration of a heading and vector therefore disclosing the predicted trajectory includes the predicted heading of the VRU and is generated by determining a direction of a vector from the current location to a predicted terminal location further defined in ¶34-36 and Fig. 2 – predicted locations including the destination at the other curb corresponding to the recited terminal location intersecting with the first environmental feature) ; and 
directing the vehicle to implement an autonomous driving decision generated using the predicted heading of the VRU (¶75-77 – implementing the motion plan that is updated based on the one or more of the predicted interaction trajectories corresponding to the recited implementing autonomous driving decision generated using the predicted heading of the VRU).

Regarding claim 4, Lan further discloses assigning a current heading of the VRU as the nominal heading of the VRU (¶57 – initial trajectory includes nominal heading corresponding to the recited current heading).

Regarding claim 5, Lan further discloses selecting a first environmental feature of the plurality of environmental features; and determining a location of a point along the first environmental feature (¶19 - sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle (e.g., within a field of view of the sensor(s)) and/or one or more geographic features of the geographic area (e.g., curbs, lane markings, sidewalks, etc.) where LIDAR data is made of point cloud data corresponding to the recited determining locations of points along the first environmental feature); 
wherein determining the nominal heading of the VRU comprises determining a vector between the VRU and the point along the first environmental feature, and assigning a direction of the vector as the nominal heading of the VRU (Fig. 2 and ¶57 – initial predicted trajectory 206 corresponding to the recited vector utilizing state data 130 indicative of one or more current or past states of the first object 202 traveling towards the travel way 204 corresponding to the recited point along the first environmental feature to determine the initial trajectory corresponding to the recited nominal heading).

Regarding claim 6, Lan further discloses the first environmental feature is a road edge (¶19 -  one or more geographic features of the geographic area (e.g., curbs, lane markings, sidewalks, etc.) where curbs/sidewalks corresponding to the recited road edge); 
the point along the first environmental feature is selected based on being the closest point along the road edge to the VRU; and the nominal heading indicates a direction from the VRU to the closest point along the road edge (¶57 – the first object travels towards the road way inherently intersects the road edge at the closest point on initial trajectory which therefore indicates a direction from the VRU to the closest point on the road edge).

Regarding claim 7, Lan further discloses determining, based on a location history of the VRU and the environmental data, a jaywalking prediction that indicates whether the VRU is jaywalking or is likely to jaywalk on the roadway traveled by the vehicle; wherein the system generates the predicted heading offset for the VRU in response to the jaywalking prediction indicating that the VRU is jaywalking or is likely to jaywalk on the roadway traveled by the vehicle (¶22 - The predication system can obtain state data indicative of one or more current or past states of the pedestrian as the pedestrian travels toward the travel way. The prediction system can determine that the pedestrian has a goal of crossing the travel way (e.g., in a jaywalking manner) based at least in part on such state data where the goal of crossing the travel way (in a jaywalking manner) corresponding to the recited indication that the VRU is likely to jaywalk on the roadway).

Regarding claims 9 and 18, Lan further discloses generating a second set of predictive inputs based on the location history of the VRU and the environmental data; and processing the second set of predictive inputs with a jaywalking prediction model to generate the jaywalking prediction, wherein the jaywalking prediction model is a machine-learning model that was trained using a supervised machine-learning technique (¶80-83 – determining one or more predicted interaction trajectories corresponding to the recited second set of predictive inputs of a jaywalking prediction utilizing a machine-learned model).

Regarding claim 10, Lan further discloses the jaywalking prediction model comprises a decision tree, a random decision forest, an artificial neural network, or a regression model (¶95).

Regarding claim 11, Lan further discloses the plurality of environmental features include at least one of a road edge, a lane boundary, a sidewalk, a bicycle lane, a road curb, or an intersection (¶19 -  one or more geographic features of the geographic area (e.g., curbs, lane markings, sidewalks, etc.) where curbs/sidewalks).

Regarding claim 12, Lan further discloses the VRU is a pedestrian, a cyclist, or a low-speed motorized vehicle (¶19 - The object(s) can include, for example, other vehicles, pedestrians, bicycles, etc).

Regarding claim 13, Lan further discloses the vehicle is a fully autonomous or semi-autonomous vehicle (¶18-19).

Regarding claim 14, Lan further discloses analyzing sensor data captured by a sensing system of the vehicle to classify the VRU as one of a plurality of pre-defined VRU types (¶73 – determination that the VRU is a jaywalking pedestrian); and 
selecting, from among a plurality of pre-defined heading estimation models that correspond to different ones of the plurality of pre-defined types of VRUs, a first heading estimation model to use as the heading estimation model for processing the set of predictive inputs and generating the predicted heading offset for the VRU, the first heading estimation model corresponding to the classified type of the VRU (¶73 – identifying based on the determination that the object is a jaywalking pedestrian, assessing the likelihood of at least one of 8 predefined probabilities corresponding to the recited pre-defined heading estimation models for generating heading estimations and predicted heading offsets for the VRU).

Regarding claim 19, Lan further discloses the physical relationship between the VRU and a first environmental feature of the plurality of environmental features, as indicated by a first predictive input of the set of predictive inputs, comprises at least one of a positional relationship, a distal relationship, or an angular relationship between the VRU and the first environmental feature (¶22).

Regarding claim 24, Lan further discloses selecting a location of a point along a first environmental feature of the plurality of environmental features, wherein determining the nominal heading of the VRU comprises determining a direction of a vector from the current location of the VRU to the location of the selected point along the first environmental feature (¶23-25 – determining the goal-oriented prediction by utilizing the initially predicted trajectory of a pedestrian corresponding to the recited nominal heading walking along a sidewalk corresponding to the recited environmental feature towards the travel way corresponding to the recited point along the first environmental feature).

Regarding claim 25, Lan further discloses the first environmental feature is a road edge and selecting the location of the point along the first environmental feature comprises selecting a location of the road edge that is closest to the current location of the VRU (¶23-25 and Fig. 2 – predicted trajectory identified by determining the initial trajectory such as a pedestrian walking along or towards a travel way along a sidewalk corresponding to the recited road edge where the range of predicted trajectories includes pedestrian trajectories crossing the road where each line includes selecting a location of the point along the first environmental feature that is closest to the current location as the pedestrian crosses the road.  The determination of selecting a point that is closest to the user at the current location is relative to which point the pedestrian is at in their path across the street and therefore is disclosed by the edge point on any trajectory across the street).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2019/0152490), as applied to claim 7 above, in view of Ghafarianzadeh et al. (US 2020/0307563).

Regarding claim 8, Lan further discloses a system of plotting a pedestrian jaywalking but does not explicitly disclose a system where the pedestrian is not going to jaywalk however Ghafarianzadeh discloses a pedestrian prediction system including the system is configured not to generate a predicted heading offset for the VRU in response to the jaywalking prediction indicating that the VRU is not jaywalking and is not likely to jaywalk on the roadway traveled by the vehicle (¶56 – determination of whether or not a pedestrian is intending to use a crosswalk or jaywalk corresponding to the recited indication of whether or not the VRU is not jaywalking).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the object interaction prediction system of Lan with the predicted course planning system of Ghafarianzadeh in order to determine future states of entities in an environment including specifically how a particular entity is likely to behave in the future (Ghafarianzadeh - ¶1).

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 22 and 23, Lan further discloses an initial predicted trajectory such as walking on a sidewalk adjacent to travel way (e.g., street, etc.) corresponding to the recited nominal heading of the VRU and the goal oriented predicted heading such as a goal of crossing the travel way (e.g., in a jaywalking manner) based at least in part on such state data corresponding to the recited direction of the vector from the current location of the VRU to the predicted terminal location of the VRU's movements where the difference between current or past state data including traveling adjacent or towards the roadway includes a predicted offset based on initial trajectory and goal oriented predicted trajectory (¶24).
While Lan as well as the other art of record does disclose predicting an assessment of whether or not a pedestrian will cross the road and what likely path and speed they will take, none of the art alone or in combination discloses a relation of a heading offset to a nominal heading by adding or subtracting the relative directional heading vectors to predict a pedestrian jaywalking trajectory.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

You et al. (US 2018/0118106) discloses a vehicle control system including predicting the possible paths of a pedestrian jaywalking across a road (¶163 and Figs. 10-11).

Kim (US 2021/0078598) discloses an autonomous vehicle and pedestrian guidance system including determining and predicting a pedestrian crossing speed/path/timing (¶281-297).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665